Citation Nr: 0831260	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to additional dependency and indemnity 
compensation (DIC) on account of the need for the aid and 
attendance of another or based on being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945 and from November 1947 to April 1955.  The 
appellant is the veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking additional DIC as the result of the 
progression of her disabilities.  In support of her claim, 
after the file had been sent to the Board, she has submitted 
a statement, dated in February 2006, to the effect that she 
is unable to do "household chores" due to chronic back pain 
and is on a pain management program as her condition has 
progressed.  The board finds that, given a liberal 
interpretation of the law and regulations, the appellant is 
entitled to an examination to ascertain the need for aid and 
attendance of another or whether she may now be housebound.  
As such, the case must be returned for development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
appellant to undergo a special examination 
to ascertain the need for the aid and 
attendance of another or whether she might 
be housebound.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
that the appellant needs the aid and 
attendance of another, or is housebound.  
The claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



